DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Figure 4 and paragraph [0038].

Terminal Disclaimer
The terminal disclaimer filed on 11/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,090,529 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11, the distance should not be claimed as part of the invention, the claim should read a distance.  Claim 15, the midline should be a midline. Midline is not claimed as part of the invention.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuba (2008/0020865).  Claim 14, Mitsuba discloses a golf ball comprising indicia on the surface. The indicia includes a first line segment (k) and a second line segment (k) and are spaced apart and disposed on either side of a midline of the golf ball (fig 1B).  The line segments converge into a V formation creating different distances between the segments.  The indicia/markings are used for aligning the golf ball with a target and striking the golf ball in the direction [0083].  The markings are identical to applicants and are capable of performing the same functions.  Claim 15, the indicia includes a third line segment (t) extending along a midline (d) (fig 1B).  The markings are identical to applicants and are capable of performing the same functions.  Claim 19, the markings are identical to applicants and are capable of performing the same functions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-9, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuba (2008/0020865) in view of Sano (D524,884).  Claim 1, Mitsuba discloses a golf ball comprising indicia on the surface. The indicia includes a first line segment (k) and a second line segment (k) (fig 1B).  The line segments converge into a V formation creating different distances between the segments. The indicia includes a third line segment (t) extending along a midline (d) (fig 1B).  The indicia is used for aligning the golf ball with a target and striking the golf ball in the direction [0083].  Note: the markings/indicia are identical to applicants and are capable of performing the same functions.  Segments k are colored identical to each other (fig 1B).  Mitsuba discloses the indicia comprising three line segments (k, k, t in figure 1B) but does not teach the third line comprising a different color or shading than the lines segments k. Sano teaches the first lines having a different color or shading than the midline line (fig 1).  One of ordinary skill in the art would vary the coloring to assist the user.  Claims 4 and 7, Mitsuba discloses the indicia comprising three line segments (k, k, t in figure 1B) but does not teach wherein the three line segments (k, k, t) includes additional line segments at the ends of in a direction orthogonally to the midline.  However, Sano teaches a golf ball comprising indicia wherein three line segments include orthogonal line segments at each end (fig 1). Note: the markings are identical to applicants and are capable of performing the same functions.  It would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 8, the markings are identical to applicants and are capable of performing the same functions.  Claim 9, the markings are identical to applicants and are capable of performing the same functions. A location indicating distance would be an inherent feature (note: this claims does not claim a marking for the location).  Claims 12-13, the markings are identical to applicants and are capable of performing the same functions.  Claims 16 and 17, Mitsuba discloses the indicia comprising three line segments (k, k, t in figure 1B) but does not teach wherein the three line segments (k, k, t) includes additional line segments at the ends of in a direction orthogonally to the midline.  However, Sano teaches a golf ball comprising indicia wherein three line segments include orthogonal line segments at each end (fig 1). Note: the markings are identical to applicants and are capable of performing the same functions.  It would have been obvious to one of ordinary .

Allowable Subject Matter
Claims 10, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. Applicant claims two features for shading 1) the shading for the first and second line must be identical and 2) the shading for the third line must be different from the first and second. The primary reference, Mitsuba, discloses the first feature wherein the first and second lines must be the same shading/coloring. The second reference, Sano, is cited to teach the third line having a different color than the first two lines. Sano is not relied upon for feature 1, but is relied on for feature 2.  In regards to claim 14, Mitsuba discloses two lines in a V formation spaced . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



November 16, 2021